DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,484,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘171 claims.  In the instant claims and the ‘171 claims, each generates a key, estimates a network capacity, and encodes each bit of the key using a random matrix of selected rank and the estimated network capacity for secure transmission of the key through a network.  The dependent claims are also anticipated by the ‘171 claims.

Claim Objections
Claims 2-4, 9-11, and 16-18 are objected to because of the following informalities:  
Claims 2, 9, and 16 recite “upper bound of a network capacity” which should read “upper bound of the network capacity”.
  Claims 3, 4, 10, 11, 17, and 18 recite “comprises/comprising of”.  The “of” is not grammatically correct and should be deleted.
Claims 6, 13, and 19 recite “the random matrix generator” which should recite “a random matrix generator”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 1-7 recite an encoder (and system) comprising a computer readable storage medium and a processor.  The storage medium can be interpreted as a signal and a processor can be interpreted as software.  Software and signals alone do not fall under one of the four statutory categories.  The examiner recommends adding a memory, hardware processor, or non-transitory computer readable storage medium.  In addition, claims 15-20 recite a computer program product comprising a computer readable storage medium.  This can be interpreted as a signal which does not fall under one of the four statutory categories.  The examiner recommends using “non-transitory” computer readable storage medium.
Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite steps which can be performed in one’s mind.  These steps include:
Generating a key (A user can generate a key in their mind)
Estimating a network capacity (A user can look at data and estimate in their mind the network capacity)
Encode each bit of the key using a random matrix of a selected rank and the estimated network capacity (A user can look at the matrix and encode each bit of a key in their mind)
This judicial exception is not integrated into a practical application because the claim recites “for secure transmission of the key through a network.  This is merely an intended use and the key is not actually sent through the network securely.  Therefore, the practical application of secure transmission is not necessarily performed. 
In addition, dependent claims 2-5, 7, 9-12, 14, 16-18, and 20 recite additional elements which can be performed mentally (such as decoding, etc.).  The examiner notes that none of the calculations required are included in the claim limitations, so the complexity of the calculations may be simple.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are: encoder, computer readable medium, instructions, processor, bit-generators, and decoder which are all well-known and conventional components in the computing art. 
The examiner notes that claims 6, 13, and 19 recite the transmission of the encoded key through the network that performs linear operations on packets including network coding operations or store and forward routing operations.  Therefore, this integrates the abstract idea into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite: “encode each bit of the using a random matrix of a selected rank”.  It is unclear if each bit is encoded using its own random matrix, or whether one random matrix is used to encode each (and every) bit of the key.  It will be interpreted as one random matrix encoding each and every bit of the key.
Claim 3 recites “further comprising of using…”  However, claim 1 is an encoder, not a method.  Therefore, claim 3 needs to further limit the encoder.  It should read something like: “wherein the processor is further configured to: use a universal…”  
Claims 5 and 12 recite “the encoded key that is transmitted”.  However, the key is not transmitted in the independent claims from which claims 5 and 12 depend.  The transmission needs to be explicitly recited prior to this limitation.
Claims 6, 13, and 19 recite: “generate a parity check matrix of a maximum rank distance code” and “perform a product of an output of the random matrix generator and a zero matrix generator”.  These limitations are not tied to the other limitations in any way.  Is the parity check used to check the random matrix?  And what is the product of the two matrices used for?  Is this used for the generation of the encoded key?  This needs to be tied into the independent claim in some way.  Otherwise, these are merely standalone steps that do not flow with the other steps previously recited.  These limitations cannot be properly searched at this time. 
Claim 7 recites “A system comprising the encoder according to claim 1, further comprising a decoder deployed in one or more terminals for receiving multicast information, the decoder comprising the processor executing the program instructions”.  Since the decoder appears to be receiving the information from the encoder, it appears it is a separate entity and would need a second processor and second program instructions that are different from the processor and instructions of claim 1.  The claim could recite “the decoder comprising a second processor executing second program instructions…”, for example.
Claims 7, 14, and 20 recite “generating an estimate”.  It is not clear what is being estimated?  Generating an estimate of what?
Claims 5, 12, and 19 recite “wherein one bit of information of the key is represented by a rank of a matrix of the encoded key”.  It is unclear what “one bit of information” of the key is.  Is this one bit of the key itself?  Also what is “a matrix of the encoded key”?  The independent claims recite that the encoded key is encoded using a random matrix of selected rank.  Does this mean that each bit of the key 
Claim 17 recites “further comprising of using a universal…”  However, claim 15 is a program product, not a method.  Therefore, claim 17 needs to further limit the program product.  It should read something like: “further comprising the program instructions readable and executable by the computer to cause the computer to: use a universal…”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 8, 7, 11, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chui (US 2003/0076959) in view of Akkor (US 2012/0230390) and further in view of Slavin (US 2004/0062390).
Regarding claims 1, 8, and 15, Chui teaches a method (and corresponding encoder and program product), comprising:
Generating a key (Secret key k
Encoding each bit of the key using a random matrix for secure transmission of the key through a network (Random number integers used to generate a lock matrix which is used to perform the encryption for the secret key.  Encrypted secret key transmitted) – see [0103], [0068], figs 4A and 6A.
Chui does not teach estimating a network capacity and encoding the key using the estimated network capacity.
Akkor teaches a system wherein an adapter estimates a capacity in the communication network and generates encoding parameters associated with the estimated capacity such that the segments of the encoded bitstream are distributed across the network packets to meet predetermined requirement for delivery at a remote location – see [0005] and [007], for example.
Chui and Akkor do not teach that the matrix has a selected rank.
Slavin teaches encrypting using matrices with a rank of r.  This ensures that multiplication of matrices yields the desired rank and that calculations are able to be properly computed – see claims 18, 20, and 30, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chui by estimating network capacity and using to encode the key, in order to distribute network packets to meet delivery requirements, based upon the beneficial teachings provided by Akkor.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chui and Akkor by using a predetermined rank of matrix, in order to be able to perform computations properly, based upon the beneficial teachings provided by Slavin.  These modifications would result in better efficiency and accuracy to the system.

Regarding claims 7, 14, and 20, since the combination of Chui, Akkor, and Slavin teaches the encryption method, as discussed above, they also suggest decoding the encoded key from a received matrix from the network using a rank metric, and generating an estimate using the rank metric from the 

Regarding claims 4, 11, and 18, Chui teaches that the encoding further comprises generating the random matrix from a first matrix generated from the key and a second matrix generated without the key (Key matrix (from key) and lock matrix (not from key)) - see [0081], [0103], and figures 6A and 6B.
	
Allowable Subject Matter
Claims 2, 3, 9, 10, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5, 6, 12, 13, and 19 do not have prior art rejections, but are not allowable because of the 112 rejections above, and need additional search once clarified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LISA C LEWIS/Primary Examiner, Art Unit 2495